Case 2:21-cv-06320-MCS-JC Document 12-2 Filed 08/20/21 Page 1 of 4 Page ID #:84




 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
                                 WESTERN DIVISION
11

12   MOSAFER INC.; MOSAFER E-              CASE No. 2:21-cv-06320 MCS (JCx)
     COM, INC.; and GOMOSAFER,
13                                         [PROPOSED] ORDER REGARDING
                           Plaintiffs.     PLAINTIFFS’ EX PARTE
14                                         APPLICATION FOR ORDER
           vs.                             DIRECTING U.S. MARSHALS TO
15                                         EFFECT SERVICE OF PROCESS
     ELLIOT BROIDY; GEORGE                 AGAINST DEFENDANT GEORGE
16   NADER; BROIDY CAPITAL                 NADER
     MANAGEMENT, LLC;
17   CIRCINUS, LLC; THE IRON               Judge: Hon. Mark C. Scarsi
     GROUP INC. D/B/A                      Courtroom: 7C
18   IRONISTIC.COM; SCL SOCIAL
     LIMITED; PROJECT
19   ASSOCIATES UK LTD;
     MATTHEW ATKINSON; and
20   JOHN DOES 1-100,
21
                      Defendants.
22

23

24

25

26

27

28

        [PROPOSED] ORDER RE PLAINTIFFS’ EX PARTE APPLICATION RE SERVICE ON
                                DEFENDANT NADER
Case 2:21-cv-06320-MCS-JC Document 12-2 Filed 08/20/21 Page 2 of 4 Page ID #:85




 1         Having read and considered Plaintiffs’ ex parte application for an order directing
 2   the United States Marshals to effect service of process on Defendant George Nader
 3   (“Nader”), an inmate in their custody, and good cause having been shown. Accordingly,
 4   IT IS HEREBY ORDERED that:
 5         1.     Counsel for Plaintiffs are directed to forward the instructions for service
 6   of process, the completed summons, copies of the complaint and related documents and
 7   copies of this order to the United States Marshals.
 8         2.     Within ten (10) days from the date of this order, the United States Marshals
 9   are directed to personally service process and a copy of this order upon Defendant Nader
10   pursuant to Rule 4 of the Federal Rules of Civil Procedure and 28 U.S.C. § 566(c) and
11   shall command all necessary assistance from the Alexandria Detention Center to
12   execute this order.
13         3.     Within ten (10) days after personal service is effected, the United States
14   Marshals shall file the return of service for Defendant Nader.
15         4.     Defendant Nader shall reply to the amended complaint within the time
16   provided by the applicable provisions of Rule 12(a) of the Federal Rules of Civil
17   Procedure.
18
19   DATED: __________, 2021
20                                                 Honorable Mark C. Scarsi
21                                                 United States District Judge

22

23

24

25

26

27

28
                                         -2-
         [PROPOSED] ORDER RE PLAINTIFFS’ EX PARTE APPLICATION RE SERVICE ON
                                 DEFENDANT NADER
Case 2:21-cv-06320-MCS-JC Document 12-2 Filed 08/20/21 Page 3 of 4 Page ID #:86




 1                                   PROOF OF SERVICE
 2

 3         At the time of service, I was over 18 years of age and not a party to this action.
     I am employed in the County of Los Angeles, State of California. My business
 4   address is 555 South Flower Street, Suite 4400, Los Angeles, CA 90071. My email
     address is nmorales@larsonllp.com.
 5
            On August 20, 2021, I served true copies of the following document(s)
 6   described as [PROPOSED] ORDER REGARDING PLAINTIFFS’ EX PARTE
     APPLICATION FOR ORDER DIRECTING U.S. MARSHALS TO EFFECT
 7   SERVICE OF PROCESS AGAINST DEFENDANT GEORGE NADER on the
     interested parties in this action as follows:
 8
                              SEE ATTACHED SERVICE LIST
 9
           BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
10   document(s) to be sent from e-mail address nmorales@larsonllp.com to the persons at
     the e-mail addresses listed in the Service List. I did not receive, within a reasonable
11   time after the transmission, any electronic message or other indication that the
     transmission was unsuccessful.
12
           I declare under penalty of perjury under the laws of the United States that the
13   foregoing is true and correct.
14         Executed on August 20, 2021, at Los Angeles, California.
15

16

17                                               Nannette Morales
18
19

20

21

22

23

24

25

26

27

28
                                      -3-
         [PROPOSED] ORDER RE PLAINTIFFS’ EX PARTE APPLICATION RE SERVICE ON
                                 DEFENDANT NADER
Case 2:21-cv-06320-MCS-JC Document 12-2 Filed 08/20/21 Page 4 of 4 Page ID #:87




 1                                 SERVICE LIST
 2

 3   Michael Francisco                   Attorneys for Defendants Elliot Broidy,
     George J. Terwilliger III           Broidy Capital Management, LLC and
 4                                       Circinus, LLC
     Kevin Lally
 5
     McGuireWoods LLP
 6   888 16th Street N.W. , Suite 500
     Washington, DC 20006
 7
     Tel: 202-857-1722
 8   Email: mfrancisco@mcguirewoods.com;
     gterwilliger@mcguirewoods.com;
 9
     klally@mcguirewoods.com
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                     -4-
        [PROPOSED] ORDER RE PLAINTIFFS’ EX PARTE APPLICATION RE SERVICE ON
                                DEFENDANT NADER
